Case: 14-10644      Document: 00513045909         Page: 1    Date Filed: 05/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-10644                                   FILED
                                  Summary Calendar                             May 18, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRANDON DANIELLE COLLIER, also known as Brandon Daniel Collier,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CR-301


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Brandon Danielle Collier appeals the 77-month sentence imposed on his
guilty plea conviction for possessing a firearm after a felony conviction. See 18
U.S.C. §§ 922(g)(1), 924(a)(2). We affirm.
       Reviewing for plain error, we reject the contention that the base offense
level was assigned erroneously because the district court ignored Descamps v.
United States, 133 S. Ct. 2276 (2013), and impermissibly considered state court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10644     Document: 00513045909      Page: 2   Date Filed: 05/18/2015


                                  No. 14-10644

documents to find that Collier had a prior Texas conviction for a controlled
substance offense. See Puckett v. United States, 556 U.S. 129, 135 (2009).
Collier’s arguments, if not foreclosed, are at least subject to reasonable dispute.
See United States v. Teran-Salas, 767 F.3d 453, 459 (5th Cir. 2014), petition for
cert. filed (Dec. 15, 2014) (No. 14-7593). A claim subject to reasonable dispute
cannot succeed on plain error review. Puckett, 556 U.S. at 135; United States
v. Ellis, 564 F.3d 370, 377-78 (5th Cir. 2009).
      Reviewing for plain error, we reject also the contention that the district
court reversibly erred by not reducing Collier’s federal sentence to account for
time spent in state pretrial custody before the state sentence is imposed. See
Puckett, 556 U.S. at 135. The Sentencing Guidelines do not authorize a district
court to grant such a reduction. United States v. Looney, No. 14-10203, 2015
WL 1534358 (5th Cir. Apr. 7, 2015) (unpublished); see United States v. Ballard,
444 F.3d 391, 401 & n.7 (5th Cir. 2006). In light of Looney, whether the district
court committed clear and obvious error is at least subject to reasonable
dispute, and thus Collier has not shown plain error. See Puckett, 556 U.S. at
135; Ellis, 564 F.3d at 377-78.
      AFFIRMED.




                                        2